Case 1:18-cV-OO436-WES-PAS Document 31 Filed 02/05/19 Page 1 of 10 Page|D #: 253

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

LEMUEL O. TAYLOR, pro se,

Plaz`ntiff
v. C.A. No.: l:lS-cv-00436-WES-PAS
WALTER DUFFY; et al.,

Defendants JURY TRIAL DEMANDED

 

 

RIDOC DEFENDANTS' OBJECTION TO
PLAINTIFF'S MOTION TO APPOINT COUNSEL

NOW COME Defendants the State of Rhode Island, Department of Corrections
("RIDOC"); Walter Duffy, in his individual capacity and official capacity as a Captain at RIDOC
("Duffy")§ Patricia Coyne-Fague, in her individual capacity and official capacity as the Director
of RIDOC ("Coyne-Fague"); Jeffrey Aceto, in his individual capacity and official capacity as a
Lieutenant at RIDOC ("Aceto"); Justin Amaral, in his individual capacity and official capacity as
a Lieutenant at RIDOC ("Amaral"); Nuno Figueirdo, in his individual capacity and official
capacity as an lnvestigator at RIDOC ("Figueirdo"); Dante Marovelli, lll, in his individual capacity
and official capacity as a Correctional Officer at RIDOC ("Marovelli"); Robert Barber, in his
individual capacity and official capacity as a Correctional Officer at R[DOC ("Barber"); Brian
Bastien, in his individual capacity and official capacity as a Correctional Officer at RlDOC
("Bastien"); Moses Craig, in his individual capacity and official capacity as a Correctional Officer
at RIDOC ("Craig"); CO Calise, in their official capacity as a Correctional Officer at R[DOC
("Calise"); CO Rodriguez, in their official capacity as a Correctional Officer at R[DOC
("Rodriguez"); CO Spadoni, in their official capacity as a Correctional Officer at RIDOC

("Spadoni"); CO Porter, in their official capacity as a Correctional Officer at RlDOC ("Porter");

 

Case 1:18-cV-OO436-WES-PAS Document 31 Filed 02/05/19 Page 2 of 10 Page|D #: 254

Lynn Diggins, in her official capacity an employee of RIDOC ("Diggins"); and, Teresa Berube, in

her official capacity as an employee of RIDOC ("Berube") (collectively, "RlDOC Defendants")

and hereby objects to Plaintiff Lemuel O. Taylor's ("Plaintiff" or "Taylor") Motion to Appoint

Counsel, ECF 26. Defendants submit that this Honorable Court has entertained and denied

Plaintiff’s motion for appointment of counsel on a prior occasion in this case and no exceptional

circumstances exist to Warrant the appointment of free legal counsel in this civil action. The current

motion should be denied and dismissed. A Memorandum of LaW is attached hereto in opposition

to Plaintiff Taylor's Motion.

WHEREFORE, R]DOC Defendants pray that the instant motion is denied.

Dated: February 5, 2019

Respectfully Submitted,

R]DOC Defendants
by their attomey,

PETER F. NERONHA
ATTORNEY GENERAL

/s/ Matthew Shaw
/s/ Justin Sull ivan

Matthew I. Shaw, Esq. (#7325)

Special Assistant Attorney General

Justin J. Sullivan, Esq. (#9770)

Special Assistant Attorney General

Rhode Island Office of the Attorney General
150 S. Main St., Providence, RI 02903

Tel: (401) 274-4400 | Ext. 2226 / 2007
mshaw@riag.ri.gov

j jsullivan@riag.ri. gov

 

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 3 of 10 Page|D #: 255

CERTIFICATE OF SERVICE

1 hereby certify that on Tuesday, February 05 , 2019 I filed the Within document via the
ECF filing system and that a copy is available for viewing and downloading. 1 further certify that
on Tuesday, February 05, 2019 l mailed a true and accurate copy of the within document via
U.S. First Class mail, postage prepaid, to the following:

Lemuel O. Taylor, pro se (Inmate 157066)

P.O. Box 8200
Cranston, Rl 02920

/s/ Karen M Ragosta

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 4 of 10 Page|D #: 256

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

 

LEMUEL O. TAYLOR, pro se,

Plaintiij
v. C.A. No.: 1:18-cv-00436-WES-PAS
WALTER DUFFY; et al.,

Defendants JURY TRIAL DEMANDED

 

 

MEMORANDUM OF LAW IN OPPOSITION TO
PLAINTIFF'S MOTION TO APPOINT COUNSEL

NOW COME Defendants the State of Rhode Island, Department of Corrections
("RIDOC"); Walter Duffy, in his individual capacity and official capacity as a Captain at RIDOC
("Duffy"); Patricia Coyne-Fague, in her individual capacity and official capacity as the Director
of RIDOC ("Coyne-Fague"); Jeffrey Aceto, in his individual capacity and official capacity as a
Lieutenant at RIDOC ("Aceto"); Justin Amaral, in his individual capacity and official capacity as
a Lieutenant at RIDOC ("Amaral"); Nuno Figueirdo, in his individual capacity and official
capacity as an Investigator at RIDOC ("Figueirdo"); Dante Marovelli, III, in his individual capacity
and official capacity as a Correctional Officer at RIDOC ("Marovelli"); Robert Barber, in his
individual capacity and official capacity as a Correctional Officer at RlDOC ("Barber"); Brian
Bastien, in his individual capacity and official capacity as a Correctional Officer at RIDOC
("Bastien"); Moses Craig, in his individual capacity and official capacity as a Correctional Officer
at RIDOC ("Craig"); CO Calise, in their official capacity as a Correctional Officer at RIDOC
("Calise"); CO Rodriguez, in their official capacity as a Correctional Officer at RIDOC
("Rodriguez"); CO Spadoni, in their official capacity as a Correctional Officer at RlDOC

("Spadoni"); CO Porter, in their official capacity as a Correctional Officer at RIDOC ("Porter");

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 5 of 10 Page|D #: 257

Lynn Diggins, in her official capacity an employee of RlDOC ("Diggins"); and, Teresa Berube, in
her official capacity as an employee of RlDOC ("Berube") (collectively, "RIDOC Defendants")
and hereby file this Memorandum of LaW in Oppo sition to Plaintiff Lemuel O. Taylor's ("Plaintiff"
or "Taylor") Motion to Appoint Counsel, ECF 26. As grounds therefore, RIDOC Defendants assert
that this Honorable Court has entertained and denied Plaintiff’ s motion for appointment of counsel
on a prior occasion in this case and no exceptional circumstances exist to Warrant the appointment
of free legal counsel in this civil action. Therefore, RIDOC Defendants pray that this Honorable
Court deny Plaintiff Taylor's Motion to Appoint Counsel.
FACTS AND TRAVEL

Plaintiff first moved for this Court to appoint him counsel in this civil action on August 9,

2018, ECF 3, Which this Court denied via text order on September 24, 2018, ordering that:

Plaintiffs Motion for Appointment of Counsel (ECF No. 3) is denied
Without prejudice. There is no constitutional right to free counsel in
a civil case. DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991).
To qualify for this scarce resource, a party must be indigent and
exceptional circumstances must exist such that the denial of counsel
Will result in fundamental unfairness impinging on the partys [sz'c]
due process rights. Choksi v. Trivedi, 248 F. Supp. 3d 324, 328 (D.
Mass. 2017) (citing DesRosiers, 949 F.2d at 23). Plaintiffs indigence
has not yet been established as his prisoner trust fund account
statement has not been provided to the Court. Further, in my report
and recommendation issued today, I found Plaintiffs complaint to
be deficient and recommended that it be dismissed unless he files an
amended complaint curing those deficiencies and stating a plausible
claim for relief. Accordingly, at this phase of the case, the
exceptional circumstances that justify appointment of counsel in a
civil case are not present. So Ordered by Magistrate Judge Patricia
A. Sullivan on 9/24/2018. (Saucier, Martha) (Entered: 09/24/2018)

_Sle TEXT ORDER denying Motion to Appoint Counsel, ECF 3. On January 14, 2019 RIDOC
Defendants filed a Motion to Dismiss, arguing that the Plaintiff failed to exhaust his administrative
remedies as required under the Prison Litigation Reform Act and failed to state a claim upon Which

relief may be granted. § Def. Mot. Dismiss, ECF 25. Plaintiff again filed another motion to appoint
2

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 6 of 10 Page|D #: 258

counsel in this civil action on January 22, 2019, which is now pending before this Court. Another
inmate housed at RIDOC, Victor Tavares ("Inmate Tavares"), whom Plaintiff refers to as his
"j ailhouse lawyer"1 throughout his pleadings, motions, and ex parte letters to the Court,
contemporaneously filed an "Entry of Appearance" on behalf of Plaintiff. §§ ECF 29, Order
Returning Entry of Appearance. The Court promptly rejected the "Entry of Appearance" filed by
Inmate Tavares,2 pursuant to D.R.I. LR Gen 26 and Fed. R. Civ. P. 17(a). S_ee ii Shortly thereafter,
on February 4, 2019, Plaintiff sent another ex parte letter to the Court again requesting the
appointment of a lawyer in this civil action.
ARGUMENT

Plaintiff’ s Motion fails to justify his request that this Court alter or amend its decision and
also fails to justify his renewed request for the appointment of counsel. Plaintiff filed this lawsuit
and has been continuously engaged in litigating it. Moreover, Plaintiff has a history of filing and
litigating similar cases against prison officials.

It is well established that "[t]here is no constitutional right to free counsel in a civil case."
Clay v. Wall, No. 1:17-cv-506-WES-PAS, 2019 WL 113718, at *2 (D.R.I. Jan. 4, 2019) (citing
DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991)); see also Maroni v. Pemi-Baker Reg’l Sch.
M_., 346 F.3d 247, 257 (lst Cir. 2003); King v. Greenblatt, 149 F.3d 9, 14 (lst Cir. 1998);
Barkmeyer v. Wall, C.A. No. 09-430S, 2009 WL 3046326, at *1 (D.R.I. Sept. 22, 2009). In certain
circumstances, a federal district court has discretion to appoint pro bono counsel to an indigent

pro se litigant. §e§_ 28 U.S.C. § 1915(e)(1). However, because there is no funding mechanism for

 

1 For the sake of clarity, Inmate Tavares is not actually a lawyer or member of the bar of this Court.

2 This is not the first time Inmate Tavares is believed to have attempted to provide legal advice to or represent
another RIDOC inmate. §_e§ Clay v. Wall, No. 1:17-cv-506-WES-PAS, 2019 WL 113718, at *2 (D.R.I. Jan. 4,
2019) ("In support of the motions, through writings purportedly authored by an unnamed 'novice jailhouse
lawyer,'. . . .") (internal citations omitted).

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 7 of 10 Page|D #: 259

appointed counsel in civil cases, federal courts must exercise broad discretion in light of the
difficulties in rationing the precious resource of volunteer lawyer services. Sai v. Transp. Sec.
M, 843 F.3d 33, 35 (lst Cir. 2016); M Ql_ay, 2019 WL 113718, at *2. Therefore, the
First Circuit has held that for 28 U.S.C. § 1915(e)(1) to apply, a pro se litigant must demonstrate
“exceptional circumstances” to justify the right to a free lawyer in his or her civil case. Cookish v.
Cunningham, 787 F.2d 1, 2 (lst Cir. 1986); DesRosiers v. Moran, 949 F.2d 15, 23 (lst Cir. 1991).
\ In making the exceptional circumstances determination, the court must examine the total situation,

focusing on the merits of the case, the complexity of the legal issues, and the plaintiff’ s ability to

 

represent himself DesRosiers, 949 F.2d at 24; see also C_lay, 2019 WL 113718, at *2.

Recently, in Clay v. Wall, the Rhode Island U.S. District Court denied the plaintiff inmate's
motion to appoint pro bono counsel in a civil action, despite the inmate's claim that he was
cognitively and intellectually impaired. 2019 WL 113718, at *1-2 (Sullivan, MJ.). ln denying the
inmate's motion, the court found the DesRosiers factors weighed against appointment of counsel.
I_d. In particular, the court noted that the inmate had overcome the defendant's motion to dismiss
and participated in a Rule 16 conference, and the legal and factual issues presented in the matter
were not overly complex-involving an alleged incident of excessive use of force. Ql_ay, 2019 WL
113718, at *2. In looking at the merits of the case, the court also took into account the inmate's
own conduct, Which sparked the alleged incident as well as the fact that the inmate received
medical attention afterwards l_d. Ultimately, the court did not find that exceptional circumstances
existed and denied the motion. Ld_. at *2-3.

Here, as the plaintiff in a civil action, Plaintiff Taylor does not have a constitutional right
to counsel. §§ DesRosiers, 949 F.3d at 23. Moreover, no exceptional circumstances exist to

justify the appointment of counsel. _S§§ § (“[Plaintiffj must demonstrate that he was indigent

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 8 of 10 Page|D #: 260

and that exceptional circumstances were present such that a denial of counsel was likely to result
in fundamental unfairness impinging on his due process rights.”). Plaintiff has demonstrated in
this case, and in another prior matter, before the U.S. District for the Eastern District of Virginia,
his ability to file pleadings, affidavits, motions, and memoranda-all Without the appointment of
counsel and all with the resources and time available to him.3 ln this case alone, Plaintiff has
already demonstrated his ability to prosecute this matter pro se, much like the inmate in C_lay.
See C_lay, 2019 WL 113718, at *2. Plaintiff Taylor has filed a Complaint, ECF 1, a Motion to
Appoint Counsel, ECF 3, an Amended Complaint citing to several constitutional provisions and
statutes, ECF 8, a Motion for Leave to Proceed In Forma Pauperis, ECF 9, a second Motion to
Appoint Counsel, ECF 26, a Motion for Leave to Amend, ECF 27, and an Obj ection to RIDOC
Defendant's Motion to Dismiss with accompanying memoranda, ECF 28. Irrespective of the
success of Plaintiff Taylor's motions and pleadings, the mere fact that Plaintiff Taylor drafted
and filed them demonstrates his ability to pursue his claims4 without the appointment of free
legal counsel.

An examination of the complexity of the legal and factual issues weighs against Plaintiff
Taylor as well. See C_lay, 2019 WL 113718, at *2 (lool<ing to the merits of the allegations in the
complaint to determine the complexity of the factual and legal issues at stake). ln looking to
Amended Complaint, almost all of Plaintiffs allegations concern, in some form or another, well-
established areas of constitutional law and Rhode Island tort law, ranging from the Eight

Amendment to negligence While RIDOC Defendants maintain that the Amended Complaint

 

3 Plaintiff Taylor filed a similar suit against several county-prison officials during his incarceration at the Virginia
Department of Corrections. See Taylor v. Cole, et al., C.A. No. l:00-cv-00624-LMB (E.D. Va, Apr. 24, 2003). ln
that case as well, Plaintiff Taylor moved unsuccessfully several times for the court to appoint counsel

4 That is not to say Plaintiff Taylor's Amended Complaint states a claim. As RlDOC Defendants' Motion to Dismiss
is still pending before this Court, RIDOC Defendants maintain that Plaintiff Taylor's Amended Complaint fails to
state a claim.

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 9 of 10 Page|D #: 261

fails to state a claim upon which relief may be granted, see Motion to Dismiss, ECF 25,
Plaintiffs allegations do not concern complicated or nuance areas of law. See C_lay, 2019 WL
113718, at *2.

In sum, this Honorable Court has entertained and denied Plaintiff’ s motion for
appointment of counsel on a prior occasion in this case and no exceptional circumstances exist to
warrant the appointment of free legal counsel in this civil action. Moreover, the facts alleged
concern well-established areas of constitutional and tort law and do not involve complex legal
issues. Plaintiff Taylor has demonstrated to this Court and the Virginia Eastern District Court
that he is more than capable of prosecuting his own claims without the need of free legal counsel

in a civil action. Therefore, this Honorable Court should deny the instant motion.

CONCLUSION
Defendants pray that this Honorable Court deny Plaintiff Taylor's Motion to Appoint

Counsel, ECF 26, for the reasons set forth herein.

Respectfully Submitted,

RIDOC Defendants
by their attomey,

PETER F. NERONHA
ATTORNEY GENERAL

/s/ Matthew Shaw

/s/Justin Sullivan

Matthew I. Shaw, Esq. (#7325)

Special Assistant Attorney General

Justin J. Sullivan, Esq. (#9770)

Special Assistant Attorney General

Rhode Island Office of the Attorney General

 

Case 1:18-cV-00436-WES-PAS Document 31 Filed 02/05/19 Page 10 of 10 Page|D #: 262

150 S. Main St., Providence, RI 02903
Tel: (401) 274-4400 l Ext. 2226 / 2007
mshaw@riag.ri. gov

jj sullivan@riag.ri.gov

Dated: February 5, 2019

CERTIFICATE OF SERVICE

l hereby certify that on Tuesday, February 05, 2019 I filed the within document via the
ECF filing system and that a copy is available for viewing and downloading. l further certify that
on Tuesday, February 05, 2019 l mailed a true and accurate copy of the Within document via
U.S. First Class mail, postage prepaid, to the following:

Lemuel O. Taylor, pro se (Inmate 157066)
P.O. Box 8200
Cranston, Rl 02920 \

/s/ Karen M Ragosta

 

